Case 3:13-cv-00257-JAM Document 307-5 Filed 10/11/18 Page 1 of 3




                      EXHIBIT E
           Case 3:13-cv-00257-JAM Document 307-5 Filed 10/11/18 Page 2 of 3

                                                                                1



       1                   UNTTED STATES DISTRTCT CO[.'RT
                             DÏSTRICT OF CONIüE CT I CUT
       z

       {           FREDERICK KLORCZYKI  JR.,
                  as co-administrat.or of
       4          the Estate of
                  Christian R. Klorczyk,
      5           and LYNNE KLORCZyK, as
                  co-administrator of the
      6           Estat.e of Ch¡:istian R. Klor ezyk,

                                    Pl-aint,if f s,
      B


      I                                                     CIVIL ACT]ON NO.
                                                            3:13-cv-00257-RNC
 1 l'!
                  SEARS, ROEBUCK & CO. ,
                  SHINAI FU CORPORATION,
 11               SHINN FU CÕMPANY OF
                  AMERTCA., MVP (HK)
 12               ralDUsTRIES, LTD. ,
                  and I'üEI FU (TAISHAN)
 13               MACHIIYERY E ELECTRIC
                  co., LTÐ. I
 74
                                   Defendants.
 15

 ].6                          DEPOSITION OF RYAN         ,.]ORGENSE}¡
 1'1             produced, sworn and examined on Wednesday, the
                 25th, day of May, 2076t ãL the law off,ices of,
l_ö              Baker St.erchi Cowden & Rice, L.L.C. I Z4AÐ
                 Pershing Road, Suite sÐ0, in Lhe City
19               City, in the County of,.Tackson, and theof Stat.e
                                                             Kansas
                                                                   of
                 Missouri, before mã,
)ñ
                            MARIE A. McCRACKEN, CSR, ccR,               R.PR
21
                                                 of
                                     McCRACKEN REPORTING
22
                 a Certified Court Report,er within and far the
22,              States of Missouri -ãO Kansas.
24               Taken on behaff of p-l_aintiffs pursuant Ëo Not,ice
atr
                 to Take Depositions.
LJ




                                                      REPORTING
                      - P.O.
                     (816)
                              tsox 5200'79, Ind.ependence, MO 64052
                           419-8224                   Fax (816) 46r-g¡84
              Case 3:13-cv-00257-JAM Document 307-5 Filed 10/11/18 Page 3 of 3

                                                                                                                98


          1           belongr to any industry                    groups, trad.e
          2           associations                ?


                                 A.         The pALÐ committee.
       4                         A.        That was it?
       q
                             A.            That I'm part of.
       6                     A.            Any other group?
                                                      MR. BROWN: Object to form.                         Are
       e
                      You asking about jack stands or
                                    MR. EDTNBURGH: r'I1                            Iimit            it    Lo
     10               j ack stands.
     11                    A.              No.
     L2                    ô               (BY
                          -.                      MR.    EDINBURGH) ATe che A$ME                         PALD
                     safety           s   tanda rds voluntary              standards?
 I4                                        YeS.
 l_5                      l-'r
                                          Does what the ¡naximum height of
                                                      SFA know
 1^
                     the rat.chet, bar h/as for the T69CI4?
 1a
 LI                      A.    I bef ieve iË hras ]-''t and S / I6tn inches.
                                                 . BROWN; Gíve or t.ake
                                                  MR
                                                                                         .

L9                                        You can stri_ke that.
2A
                                                  MR.    EDIhiBURGFI   :     tühatever       t.he
n1
¿I                  tol-erance is.
22                       A.    (BY MR. ED]NBURGH)  ?Vas the ¡naxímurn
23                  height of the ratchet bar of the T6904
                                                               model ever
24                  changed or increased afÈ,er its íntroduct.ion
                                                                      into
25                  t.he rnarkeLplace?


                                  p.                              REPORTING
                                          O.
                        (816) 479-9224 520t19, ïndependence,
                                               Box           MO 64A52
                                                         Fax (816) 46r_gtï4
